11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Herman Gilbertson
            Appellant
Vs.                  No. 11-05-00010-CV -- Appeal from Taylor County
Warden James Duke et al
            Appellees
 
            Herman Gilbertson sued Texas Department of Criminal Justice - Institutional Division
Robertson Unit Warden James Duke et al over an alleged conspiracy resulting from the conversion
of an electric fan his mother gave him and other items.  Gilbertson  nonsuited any claims pursuant
to TEX. GOV’T CODE ANN. § 501.008 (Vernon 2004).  The trial court granted the defendants’
motion to dismiss.  We affirm.
            The record was filed in this court on Janaury 31, 2005.  Gilbertson’s brief was originally due
to be filed in this court on or before March 2, 2005.  TEX.R.APP.P. 38.6(a).  Two extensions of time
in which to file the brief have been granted, and the brief was due to be filed on or before June 13,
2005.  As of this date, Gilbertson has failed to file a brief.  In the interest of justice, we will submit
the appeal on the record before this court.  TEX.R.APP.P. 38.8(a)(2).
            After reviewing the record, we find no error that would support a reversal of the trial court’s
order.  TEX.R.APP.P. 44.1.  We conclude that the trial court did not err in granting the motion to
dismiss.
            The order of the trial court is affirmed.
 
                                                                                                PER CURIAM
 
July 14, 2005 
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.